DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claim 12 objected to under 37 CFR 1.75 as being a substantial duplicate of claim13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 13 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102 or in the Alternative 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 8-13 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US20100292544 to Sherman et al. (Sherman).  

In regards to Claim 8, Sherman teaches a method for generating a warning at a physiological parameter monitoring device (see entire document, for example Fig. 2, Alarm 218), the method comprising: determining that a respiration sensor device is attached to the physiological parameter monitoring device (see entire document, for example Fig. 2, Sensor input 232, 204; inherent. For clarification, when the user assembles the device for use or attaches the sensor to the patient, the user and/or monitoring device necessarily determines that a sensor is attached to the monitoring device. See also Page 6, Service Codes, for example 1003 Self Check Failure), and when it is determined that the respiration sensor device is attached to the physiological parameter monitoring device, displaying a warning message to a user of the physiological parameter monitoring device, wherein the warning message instructs the user to adjust a connection between the respiration sensor device and the physiological parameter monitoring device (see entire document, for example para. 0075 and page 11, Service Code 2090 "The operator should check the breathing circuit and exhalation valve to assure that all connections are tight.").

In regards to Claims 9 and 10, Varney teaches the respiration sensor device is a sensor device that monitors carbon dioxide from a patient (Claim 9) and the respiration sensor device monitors end-tidal carbon dioxide from the patient (Claim 10) (see entire document, for example para. 0005 "end-tidal CO.sub.2 (ETCO2)….carbon dioxide"). 

In regards to Claim 11, Sherman teaches the warning message is displayed on a user interface of the physiological parameter monitoring device (see entire document, for Fig. 2 and Fig. 3A, Display 256 and Fig. 3B, Fig. 4 "Check Circuit for Lose Hose/Line"). 

In regards to Claims 12 and 13, Sherman teaches the warning message instructs the user to tighten 

Response to Applicant's Amendments and Arguments
Applicant's amendment and arguments filed November 22, 2021 have been fully considered. Applicant’s arguments with respect to claim(s) 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, new reference Sherman teaches the claimed invention as indicated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791